Exhibit 10.23

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

EXECUTION VERSION

 

 

ADMINISTRATIVE AGENCY AGREEMENT

dated as of August 4, 2017

among

WILLIS ENGINE STRUCTURED TRUST III,

WILLIS LEASE FINANCE CORPORATION,

 as the Administrative Agent

DEUTSCHE BANK TRUST COMPANY AMERICAS,

 as the Indenture Trustee

and

EACH MANAGED GROUP MEMBER

 

 

 



[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

Table of Contents

 

 

 

 

 

Page

 

 

 

ARTICLE 1 DEFINITIONS


1

 

 

SECTION 1.01

Definitions


1

 

 

 

ARTICLE 2 APPOINTMENT; ADMINISTRATIVE SERVICES


1

 

 

SECTION 2.01

Appointment


1

SECTION 2.02

Limitations


2

SECTION 2.03

General Services


3

SECTION 2.04

Bank Account Management and Calculation Services


8

SECTION 2.05

Accounting Services


12

SECTION 2.06

Additional Administrative Services


14

SECTION 2.07

Replacement Asset


15

SECTION 2.08

New Subsidiaries


15

SECTION 2.09

Responsibility of WEST and each other Managed Group Member


15

 

 

 

ARTICLE 3 STANDARD OF PERFORMANCE; LIABILITY AND INDEMNITY


16

 

 

SECTION 3.01

Standard of Performance


16

SECTION 3.02

Conflicts of Interest


16

SECTION 3.03

Liability and Indemnity


17

 

 

 

ARTICLE 4 REPRESENTATIONS AND WARRANTIES


18

 

 

SECTION 4.01

Representations and Warranties by Administrative Agent


18

 

 

 

ARTICLE 5 ADMINISTRATIVE AGENT UNDERTAKINGS


19

 

 

SECTION 5.01

Administrative Agent Undertakings


19

 

 

 

ARTICLE 6 UNDERTAKINGS OF ISSUER GROUP


21

 

 

SECTION 6.01

Cooperation


21

SECTION 6.02

Information


21

SECTION 6.03

Scope of Services


22

SECTION 6.04

Ratification


22

SECTION 6.05

Covenants


22

SECTION 6.06

Ratification by Subsidiaries


24

 

 

 

ARTICLE 7 ADMINISTRATION FEES AND EXPENSES


24

 

 

SECTION 7.01

Administration Fees


24

 





i

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

 

 

SECTION 7.02

Expenses


24

SECTION 7.03

Payment of Expenses


24

 

 

 

ARTICLE 8 TERM; REMOVAL OF OR TERMINATION BY THE ADMINISTRATIVE AGENT


25

 

 

SECTION 8.01

Term


25

SECTION 8.02

Right to Terminate


25

SECTION 8.03

Consequences of Termination


27

SECTION 8.04

Survival


27

 

 

 

ARTICLE 9 ASSIGNMENT AND DELEGATION


28

 

 

SECTION 9.01

Assignment and Delegation


28

 

 

 

ARTICLE 10 MISCELLANEOUS


28

 

 

SECTION 10.01

Notices


28

SECTION 10.02

Governing Law


30

SECTION 10.03

Jurisdiction


30

SECTION 10.04

Waiver of Jury Trial


30

SECTION 10.05

Counterparts;  Third Party Beneficiaries


31

SECTION 10.06

Entire Agreement


31

SECTION 10.07

Power of Attorney


31

SECTION 10.08

Table of Contents; Headings


31

SECTION 10.09

Restrictions on Disclosure


31

SECTION 10.10

No Partnership


32

SECTION 10.11

Nonpetition


33

SECTION 10.12

Concerning the Indenture Trustee


33

SECTION 10.13

Amendments


33

SECTION 10.14

Asset Trustee Liability


33

 

 

Appendices

 

 

 

Appendix A

Definitions

 

 

Schedules

 

 

 

Schedule I

Account Information

 

 

Exhibits

 

 

 

Exhibit A

Form of Managed Group Member Supplement

 



ii

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

ADMINISTRATIVE AGENCY AGREEMENT (as amended, modified or supplemented from time
to time in accordance with the terms hereof, the “Agreement”) dated as of August
4, 2017, among WILLIS ENGINE STRUCTURED TRUST III (“WEST”), a Delaware statutory
trust, WILLIS LEASE FINANCE CORPORATION, a Delaware corporation (together with
its successors and permitted assigns, the “Administrative Agent” or “Willis”),
DEUTSCHE BANK TRUST COMPANY AMERICAS, a New York banking corporation, not in its
individual capacity but solely as trustee under the Indenture (the “Indenture
Trustee”), and each Issuer Subsidiary signatory to this Agreement or that
becomes a party under Section 6.06 (collectively with WEST, the “Managed Group
Members”).

For the consideration set forth herein and other good and valuable
consideration, the receipt of which is hereby acknowledged, the Administrative
Agent, the Indenture Trustee, WEST and each other Managed Group Member agrees as
follows:

ARTICLE 1

DEFINITIONS

SECTION 1.01     Definitions.  Capitalized terms used herein have the meanings
assigned thereto in Appendix A hereto.  Unless otherwise defined herein, all
capitalized terms used but not defined herein have the meanings assigned to such
terms in the Indenture.

ARTICLE 2

APPOINTMENT; ADMINISTRATIVE SERVICES

SECTION 2.01     Appointment.  (a)  WEST and each other Managed Group Member
hereby appoints the Administrative Agent as the provider of the general services
set forth in Section 2.03, the accounting services set forth in Section 2.05 and
the additional administrative services set forth in Section 2.06 (together with
the Bank Account Management Services referred to in subsection (b) below, the
“Administrative Services”) to WEST and each other Managed Group Member on the
terms and subject to the conditions set forth in this Agreement.

(b)        WEST hereby directs the Indenture Trustee to appoint, and the
Indenture Trustee, on behalf of the Secured Parties, hereby appoints, the
Administrative Agent as the provider of the bank account management and
calculation services set forth in Section 2.04 and in the Indenture (the “Bank
Account Management Services”) and delegates to the Administrative Agent its
authority to administer the Accounts and to otherwise perform the Bank Account
Management Services on behalf of WEST and each other Managed Group Member on the
terms and subject to the conditions set forth in this Agreement.

(c)        The Administrative Agent hereby accepts such appointments and agrees
to perform the Administrative Services on the terms and subject to the
conditions set forth in this Agreement.





1

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

(d)        The Administrative Services do not include any service or matter
which is the responsibility of the Servicer under the Servicing Agreement or the
company secretaries of WEST or any other Managed Group Member.

SECTION 2.02     Limitations.  (a)  The Administrative Agent agrees (with
respect to the Administrative Services agreed by it to be carried out hereunder)
to perform the Administrative Services in a manner that does not violate the
terms of the articles of incorporation, by-laws, trust agreements or similar
constitutional documents of WEST and each other Managed Group Member and all
agreements to which WEST or any other Managed Group Member is a party (including
all Related Documents), provided that copies of such documents and agreements
have been delivered or are otherwise available to the Administrative Agent and,
without prejudice to the foregoing, not to enter into, on behalf of WEST or any
other Managed Group Member, any commitments, loans or obligations or charge,
mortgage, pledge, encumber or otherwise restrict or dispose of the property or
assets or expend any funds of WEST or any other Managed Group Member save (i) as
expressly permitted by the terms of this Agreement or (ii) upon the express
direction of the Controlling Trustees, subject to the limitations in Section
2.02(b) hereof.

(b)        In connection with the performance of the Administrative Services and
its other obligations hereunder, the Administrative Agent shall (i) have no
responsibility for the failure of any other Person (other than any Person acting
as a delegate of the Administrative Agent under this Agreement pursuant to
Section 9.01 hereof) providing services directly to WEST and each other Managed
Group Member to perform its obligations to WEST and each other Managed Group
Member, (ii) in all cases be entitled to rely upon the instructions of WEST and
each other Managed Group Member with respect to any Administrative Services
other than the Bank Account Management Services or upon the instructions of the
Indenture Trustee on behalf of WEST and each other Managed Group Member with
respect to any Bank Account Management Services, and upon notices, reports or
other communications made by any Person providing services to WEST and each
other Managed Group Member (other than any Affiliate of the Administrative
Agent) and shall not be responsible for the accuracy or completeness of any such
notices, reports or other communications except to the extent that the
Administrative Agent has actual notice of any matter to the contrary and
(iii) not be obligated to act in any manner which is reasonably likely to
(A) violate any Applicable Law, (B) lead to an investigation by any Governmental
Authority or (C) expose the Administrative Agent to any liabilities for which,
in the Administrative Agent’s good faith opinion, adequate bond or indemnity has
not been provided.

(c)        Subject to the limitations set forth in Section 2.02(a), in
connection with the performance of the Administrative Services, the
Administrative Agent is expressly authorized by WEST and each other Managed
Group Member, (i) to engage in and conclude commercial negotiations with the
Persons providing services to WEST and each other Managed Group Member,
including, without limitation, where the context admits, the Servicer (unless
the Servicer is Willis) and other Persons performing similar services or
advising WEST and each other Managed Group Member (the “Service Providers”) and
with their Representatives, and (ii) after such consultation, if any, as the
Administrative Agent deems necessary under the circumstances, to act on behalf
of WEST or such Managed Group Member with regard to any





2

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

and all matters requiring any action on the part of the Administrative Agent
under the Servicing Agreement.  WEST and each other Managed Group Member agrees
that it will give the Administrative Agent, the Servicer and the Indenture
Trustee 60 days’ prior written notice of any limitation or modification of the
authority set forth in this Section 2.02(c).

(d)        The Administrative Agent may rely on the advice of any law firm,
accounting firm, risk management adviser, tax adviser, insurance adviser,
technical adviser, aircraft or aircraft engine appraiser or other professional
adviser appointed by WEST and any Person appointed in good faith by the
Administrative Agent and shall not be liable for any claim by WEST or any other
Managed Group Member to the extent that it was acting in good faith upon the
advice of any such Persons.

(e)        Notwithstanding the appointment of, and the delegation of authority
and responsibility to, the Administrative Agent hereunder, WEST and each other
Managed Group Member shall continue to have and exercise through its respective
Controlling Trustees real and effective control and management of all matters
related to its ongoing business operations, assets and liabilities, subject to
matters that are expressly the responsibility of the Administrative Agent in
accordance with the terms of this Agreement, and WEST and each other Managed
Group Member shall at all times conduct its separate ongoing business in such a
manner as the same shall at all times be readily identifiable from the separate
business of the Administrative Agent, and neither WEST nor any other Managed
Group Member is merely lending its name to decisions taken by others.

SECTION 2.03     General Services.  The Administrative Agent hereby agrees to
perform and provide the following general services for WEST and each other
Managed Group Member and their respective governing body:

(a)        General Services.  The Administrative Agent shall provide the
following general services:

(i)         Board papers; except in such instances in which such preparation and
distribution is required to be done by another party by Applicable Law,
preparation and distribution, at such time as shall be agreed with the
Administrative Agent, of draft trustees or board meeting agendas and any other
papers required in connection with such meetings;

(ii)        Books, records and filings; maintaining, or monitoring the
maintenance of, the books, records, registers and associated filings of WEST and
each other Managed Group Member, other than those required to be maintained by
the Delaware Trustee;

(iii)       General administrative assistance; providing any administrative
assistance reasonably necessary to assist WEST or any other Managed Group Member
in carrying out its obligations, including providing timely notice of decisions
to be made, or actions to be taken, under any of the Related Documents;
provided, that if the obligations of WEST or any other Managed Group Member
under any of the Related Documents are





3

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

only required upon receipt of notice to the Administrative Agent, then the
Administrative Agent shall provide such administrative assistance only to the
extent it has received such notice or is otherwise aware of such obligations;

(iv)       Lease, sale and capital investment decisions; assisting WEST and each
other Managed Group Member in making its aircraft and aircraft engine lease,
sale and capital investment decisions in relation to aircraft and aircraft
engine leases and sales including to the extent (A) such assistance is not
contemplated to be provided by the Servicer pursuant to the Servicing Agreement
and (B) such decisions are not required by any Related Document or Applicable
Law to be made by the Controlling Trustees;

(v)        Professional advisors; procuring, when the Administrative Agent
considers in good faith that it is appropriate or necessary to do so, and
coordinating the advice of, legal counsel, accounting, tax and other
professional advisers at the expense of WEST or such other relevant Managed
Group Member, to assist WEST or such Managed Group Member in carrying out its
obligations, and supervising, in accordance with instructions from WEST or such
Managed Group Member, such legal counsel and other advisers;

(vi)       Appraisal services; as frequently as is necessary for WEST and each
other Managed Group Member to comply with its obligations under the Related
Documents, arranging for the appraisals to be made and providing the appraisals
to the relevant Service Providers;

(vii)      Servicer; providing assistance to the Servicer with respect to
matters for which such assistance is contemplated by the Servicing Agreement or
is reasonably necessary in order for the Servicer to perform its duties in
accordance with the Servicing Agreement; and

(viii)     Supervisory services; supervising outside counsel and other
professional advisers and coordinating legal and other professional advice
received by WEST and each other Managed Group Member other than with respect to
any service or matter which is the responsibility of the Servicer under the
Servicing Agreement; and

(ix)       International Registry: registrations and consents on behalf of the
WEST and the Managed Group Members with the International Registry contemplated
by Section 2.02 of Schedule 2.02(a) to the Servicing Agreement and/or Section
3.06 and/or Section 3.12 of the Security Trust Agreement, and in connection
therewith, acting as the International Registry administrator of WEST and,
except to the extent such function is performed by the Asset Trustee for the
relevant Asset Trust, each other Managed Group Member.

(x)        Website:  to the extent WEST or any other Managed Group Member is
required to do so pursuant to Section 5.03(j) of an Indenture, maintaining or
causing to be maintained a password protected Internet website containing the
information described in Section 5.03(j) of the Indenture.





4

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

(b)        Monitoring Services.  The Administrative Agent shall monitor the
performance of the other Service Providers and report on such performance to the
Controlling Trustees on a quarterly basis, including:

(i)         to the extent not provided for in the relevant agreement, assisting
in establishing standards for performance evaluation and compliance with the
terms of such agreement;

(ii)        assisting in evaluating the performance and compliance of each
Service Provider against its obligations under the relevant agreement or such
standards as are established pursuant to subsection Section 2.03(b)(i) above;
and

(iii)       implementing any other request by WEST and each other Managed Group
Member to evaluate the performance of the Service Providers under the relevant
agreements with WEST and each other Managed Group Member, which shall be at the
expense of WEST and each other Managed Group Member, to the extent services are
required that are materially greater in scope than those being provided pursuant
to the express terms of this Agreement.

(c)        Rating Agency Services.  To the extent that (x) the following
services are not provided by the other Service Providers, and (y) the relevant
information is provided to the Administrative Agent by WEST and each other
Managed Group Member or the Service Providers or is otherwise available to the
Administrative Agent, acting as liaison with the Rating Agencies with respect to
the rating impact of any decisions on behalf of WEST and each other Managed
Group Member, the Administrative Agent shall perform the following supplemental
services:

(i)         Portfolio information; advising the Rating Agencies from time to
time of any material changes in the Portfolio, coordinating with WEST and each
other Managed Group Member and the Service Providers and providing the Rating
Agencies with such statistical and other information as they may from time to
time request (such information to be provided at the expense of WEST and each
other Managed Group Member to the extent that providing such information
requires services that are materially greater in scope than those being provided
pursuant to the express terms of this Agreement); and

(ii)        Notes information; providing the Rating Agencies with the
Outstanding Principal Balance of the Notes and loan-to-value ratios.

(d)        Documentation and Letters of Credit.  To the extent that the
following services are not provided by the Servicer, providing assistance to
WEST and each other Managed Group Member in procuring Lessee consents, novations
and other documentation and in taking all other actions necessary in connection
with the reissue or amendment of letters of credit.





5

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

(e)        Closing Services.  To the extent that the following services are not
provided by the Servicer, providing assistance to WEST and each other Managed
Group Member in (1) the re-lease and/or sale of the Assets, (2) the acquisition
of Replacement Assets and (3) financing transactions relating to WEST and each
other Managed Group Member after the Initial Closing Date, including:

(i)         Coordination; coordinating with the Service Providers, legal and
other professional advisers to monitor the protection of the interests and
rights of WEST and each other Managed Group Member, coordinating the execution
of documentation required at closings, and assisting in the management of the
closing process so that closings will occur on a timely basis;

(ii)        Closing support; providing qualified personnel to attend and provide
administrative support (including the preparation of any certificates required
pursuant to the Servicing Agreement) at the closings in connection with sales or
re-leases of the Assets and the acquisition of any Remaining Initial Assets
(including any Substitute Assets therefor) and any Replacement Assets, if
required (it being understood that the Administrative Agent will not be
obligated to provide legal counsel or legal or technical services to WEST and
each other Managed Group Member);

(iii)       Documentation support; providing all necessary administrative
support to complete any documentation and other related matters; and

(iv)       Appointments; appointing counsel and other appropriate professional
advisers to represent WEST and each other Managed Group Member in connection
with any such closings.

(f)        Filings and Reports.  Based on information produced or provided to
it, the Administrative Agent shall cause all reports to be prepared, filed
and/or distributed by WEST or any other Managed Group Member or its governing
bodies with the assistance of outside counsel and auditors, if appropriate,
including:

(i)         Investor reports; reports required or recommended to be distributed
to investors (including reports substantially in the form of Exhibit E-1 to the
Indenture, which shall be provided to the Indenture Trustee by the fifth
Business Day before any Payment Date or any other date for distribution of any
payments with respect to any Notes then Outstanding), and in connection
therewith, managing investor relations on behalf of WEST and each other Managed
Group Member with the assistance of outside counsel and auditors, if
appropriate, and preparing or arranging for the preparation and distribution of
such reports at the expense of WEST and each other Managed Group Member; and

(ii)        Governmental reports; reports required to be filed with any
Governmental Authorities, and in connection therewith, preparing on behalf of
WEST or any other Managed Group Member or arranging for the preparation of and
arranging for the filing of any reports required to be filed with any other
entity in order for WEST or





6

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

such Managed Group Member not to be in violation of Applicable Law or any
applicable covenants.

(g)        Amendments.  The Administrative Agent shall provide the following
services with respect to amendments of the Related Documents and the Leases:

(i)         Related Documents; reporting on the substance of any proposed
amendments to any Related Documents;

(ii)        Execution and delivery of amendments; to the extent requested by
WEST and each other Managed Group Member or by the parties to Related Documents
and subject to approval by the appropriate Controlling Trustees, coordinating
with the legal counsel of WEST and each other Managed Group Member, the other
parties thereto and their counsel the preparation and execution of any
amendments to the Related Documents (other than amendments relating to the
Assets or the Leases), and providing assistance in the implementation of such
amendments; and

(iii)       Lease amendments; to the extent reasonably requested by the
Servicer, coordinating and providing assistance on behalf of WEST and each other
Managed Group Member with such party and seeking to obtain appropriate approvals
to take any action which may be required to amend the terms of the Leases.

(h)        Lease Defaults.  To the extent reasonably requested by the Servicer,
the Administrative Agent shall coordinate and provide assistance on behalf of
WEST and each other Managed Group Member with such party and outside counsel in
a Lessee default or repossession situation.

(i)         Payment of Bills.  The Administrative Agent shall authorize payment
of bills and expenses (i) payable to legal and professional advisers authorized
to be engaged or consulted pursuant to this Agreement or (ii) approved by the
Controlling Trustees.

(j)         Servicing Agreement.  The Administrative Agent shall provide
assistance to WEST with respect to matters for which action by WEST is required
under the Servicing Agreement or the Indenture, including such assistance that
may be necessary for WEST to:

(i)         comply with Sections 6.07, 7.05(a) and 7.06 of the Servicing
Agreement;

(ii)        provide such instructions to the Servicer as the Servicer may
require in interpreting the Indenture and the Concentration Limits;

(iii)       direct the Servicer to amend the minimum hull and liability
insurance coverage amounts set forth in Section 5.03(f) of the Indenture;

(iv)       direct the Servicer as to whether settlement offers received by such
party with respect to claims for damage or loss in excess of $500,000 with
respect to an Asset are acceptable;





7

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

(v)        request periodic reports from the Servicer regarding insurance
matters;

(vi)       provide the Servicer with such information as such party may
reasonably request in connection with the Concentration Limits and certify to
such party that proposed Asset-related transactions will not result in the
violation of such Concentration Limits;

(vii)      advise the Servicer as required by Schedule 2.02(a) to the Servicing
Agreement (“Schedule 2.02(a)”);

(viii)     direct the Servicer to arrange for the sale of an Asset and certify
to such party that such sale complies with the terms of the Indenture;

(ix)       make any discretionary decisions, judgments or assumptions necessary
in connection with the preparation of any projections, and provide the Servicer
with any written policies and guidelines that such party shall require in
connection with such preparation; and

(x)        request information and assistance from the Servicer in regard to
appraisals of Assets in accordance with Section 5.01 of Schedule 2.02(a).

(k)        Events of Default.  The Administrative Agent shall inform the
Controlling Trustees as soon as is reasonably practicable if the Administrative
Agent believes that (i) net revenues generated by the Leases will be
insufficient to satisfy the payment obligations of WEST and each other Managed
Group Member and (ii) an Event of Default will result from such insufficiency,
and advise the Controlling Trustees as to any appropriate action to be taken
(subject to the provisions of the Related Documents) with respect to such
insufficiency and cause the actions directed by the Controlling Trustees to be
implemented so as to avoid an Event of Default, if it is possible to do so.

(l)         Letters of Credit.  The Administrative Agent shall determine whether
it is necessary at any time that WEST make a drawing under any back-up letter of
credit of which WEST is the beneficiary in accordance with the applicable letter
of credit agreement and the terms of the Related Documents and, if so,
administer such drawing on WEST’s behalf.

SECTION 2.04      Bank Account Management and Calculation Services.  The
Administrative Agent hereby agrees to perform and provide the following bank
account management and calculation services:

(a)        (i)         Operating Banks.  The Operating Bank shall be the
Indenture Trustee, initially (as of the Initial Closing Date) Deutsche Bank
Trust Company Americas, and such other Eligible Institutions as WEST shall
designate in accordance with the requirements of the Indenture.





8

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

(ii)        Maintenance of Accounts.  The Administrative Agent shall maintain
each of the Accounts set forth on Schedule I hereto, in each case in the manner
described herein and in Section 3.01 of the Indenture.  The Administrative Agent
shall take all actions necessary to establish, and shall establish, additional
or replacement Accounts from time to time as required by and in accordance with
the terms of Section 3.01 of the Indenture.  In addition, the Administrative
Agent shall take all actions necessary to cause the Indenture Trustee to be
granted, to the extent possible, a security interest pursuant to Section 2.01 of
the Security Trust Agreement in the interest of WEST and each other Managed
Group Member in the cash balances from time to time deposited in the Accounts.

(iii)       Successor Operating Bank.  If any Operating Bank should change as a
result of (A) the resignation of the Indenture Trustee or replacement of the
Indenture Trustee by an Eligible Institution pursuant to the terms of the
Indenture or (B) such Operating Bank’s failure to meet the criteria necessary to
qualify as an Eligible Institution, the Administrative Agent, acting on behalf
of the Indenture Trustee, shall thereupon promptly establish replacement
Accounts as necessary at a successor Operating Bank and transfer the balance of
funds in each Account then maintained at the former Operating Bank to such
successor Operating Bank.

(b)        Description of Accounts.  (i) Accounts.  The Administrative Agent
shall maintain at an Operating Bank in the name of WEST or the applicable
Managed Group Member and pledged to the Indenture Trustee pursuant to the
Security Trust Agreement the following Accounts:

(A)       the Collections Account in accordance with Section 3.01(c) of the
Indenture;

(B)       the Lessee Funded Account in accordance with Section 3.01(d) of the
Indenture;

(C)       the Security Deposit Account in accordance with Section 3.01(e) of the
Indenture;

(D)       the Expense Account in accordance with Section 3.01(f) of the
Indenture;

(E)       a  Series Account for each of the Series A Notes and the Series B
Notes, each in accordance with Section 3.01(g) of the Indenture;

(F)        the Asset Purchase Account in accordance with Section 3.01(h) of the
Indenture;

(G)       the Asset Replacement Account in accordance with Section 3.01(i) of
the Indenture;





9

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

(H)       the Liquidity Facility Reserve Account in accordance with
Section 3.01(j) of the Indenture;

(I)         the Initial Liquidity Payment Account in accordance with
Section 3.01(k) of the Indenture;

(J)        the Asset Disposition Account in accordance with Section 3.01(q) of
the Indenture;

(K)       the Asset Disposition Contribution Account in accordance with
Section 3.01(r) of the Indenture;

(L)       the Hedge Termination Payment Account in accordance with Section
3.01(t) of the Indenture;

(M)       the Maintenance Reserve Account in accordance with Section 3.01(p) of
the Indenture;

(N)       the DSCR Cash Trap Account in accordance with Section 3.01(s) of the
Indenture;

(O)       the Lessor Accounts in accordance with Section 3.01(l) of the
Indenture;

(P)        the Defeasance/Redemption Account in accordance with Section 3.01(m)
of the Indenture; and

(Q)       the Refinancing Account in accordance with Section 3.01(n) of the
Indenture.

(ii)        Bank Account Statements.  The Administrative Agent shall take all
necessary steps to ensure that the Indenture Trustee, as an Operating Bank, and
each Operating Bank at which an Account is located shall furnish as of the close
of business on each Calculation Date a statement providing the then current
Balance of each applicable Account to the Indenture Trustee, WEST or the
Servicer.

(iii)       Maintaining the Accounts.  So long as any Secured Obligations (as
defined in the Security Trust Agreement) remain Outstanding:

(A)       The Administrative Agent shall maintain, or cause to be maintained,
each Account in the name of the related Grantor (as defined in the Security
Trust Agreement) only with a bank (an “Account Bank”) that has entered into a
letter agreement in substantially the form of Exhibit C to the Security Trust
Agreement (or made such other arrangements as are acceptable to the
Administrative Agent and the Indenture Trustee) with such Grantor and the
Indenture Trustee (an “Account Letter”).



10

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

(B)       The Administrative Agent shall promptly instruct each Person obligated
at any time to make any payment to any Grantor for any reason (an “Obligor”) to
make such payment to an Account meeting the requirements of
clause 2.04(b)(iii)(A) above.

(C)       Upon the termination of any Account Letter or other arrangement with
respect to the maintenance of an Account by any Grantor or any Account Bank, the
Administrative Agent shall immediately notify all Obligors (as defined in the
Security Trust Agreement) that were making payments to such Account to make all
future payments to another Account meeting the requirements of clause (A) above.

(c)        Calculations.   Pursuant to Section 3.07 of the Indenture, the
Administrative Agent shall, at the times and in the manner set forth therein,
determine or calculate each of the amounts required to be determined or
calculated by it pursuant to Section 3.07 of the Indenture.

(d)        Withdrawals and Transfers.  The Administrative Agent shall direct the
Operating Bank in writing to make the following withdrawals and transfers in
accordance with the terms of the Indenture:

(i)         Closing Date Deposits, Withdrawals and Transfers.  On the Initial
Closing Date and each other Closing Date, as applicable, the Administrative
Agent shall make each of the transfers described in Sections 3.03 and 3.08 of
the Indenture, as applicable, in accordance therewith and the relevant clauses
in Section 3.01 of the Indenture, as applicable.

(ii)        Interim Deposits and Withdrawals.  From time to time, the
Administrative Agent shall make the withdrawals, deposits and transfers provided
for in Sections 3.04, 3.05 and 3.06 of the Indenture, as applicable, in
accordance with such respective Section and the relevant clauses in Section 3.01
of the Indenture, as applicable.

(iii)       Payment Date Withdrawals and Transfers.  On each Payment Date and
each Delivery Date, as applicable, the Administrative Agent shall instruct the
Indenture Trustee to make the withdrawals and transfers provided for in
Sections 3.08 and 3.09 of the Indenture in accordance with such respective
Section and the relevant clauses in Section 3.01 of the Indenture, as
applicable.

(iv)       Defeasance/Redemption Transfers.  The Administrative Agent shall
transfer from time to time amounts on deposit in the Redemption Account to the
Series Account in connection with either the redemption of Notes in accordance
with the relevant clauses in Sections 3.01 and 3.11 of the Indenture or the
exercise of the defeasance provisions set forth in Article XI of the Indenture.

(v)        Currency Conversions.  If and to the extent that WEST incurs any
payment obligation or other cost in a currency other than U.S. dollars, the
Administrative





11

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

Agent shall, to the extent practicable, convert U.S. dollars into such other
currency at the then prevailing market rate as necessary to discharge such
payment obligations or costs, at the expense of WEST in accordance with
Section 12.07 of the Indenture.

(e)        Ratings and the Accounts.  Each Account shall at all times be
maintained at an Operating Bank or another Eligible Institution selected by the
Administrative Agent in accordance with the Security Trust Agreement and the
Indenture.

(f)        Records.  The Administrative Agent shall provide such information
relating to the Accounts to the Indenture Trustee or the Rating Agencies as any
of them may reasonably request from time to time.

(g)        Reports.   The Administrative Agent shall provide the reports and
other information required to be provided by it pursuant to Section 2.14 of the
Indenture, together with copies of such additional reports or other information
as the Indenture Trustee may reasonably request, all in accordance with the
terms of the Indenture.

(h)        Investment Directions.  In relation only to subsidiaries which are
incorporated outside of Ireland, upon written instructions from WEST, the
Administrative Agent shall provide the directions to the Operating Bank to
invest the funds on deposit in the Accounts in Permitted Account Investments as
contemplated by Section 3.02 of the Indenture.

SECTION 2.05     Accounting Services.  The Administrative Agent hereby agrees to
perform and provide the following accounting services:

(a)        Budgeting Process.  The Administrative Agent shall, in accordance
with the procedures, policies and guidelines described below and on the basis of
information generated by the Administrative Agent and information provided by
the Service Providers and WEST and each other Managed Group Member:

(i)         by the November 30 immediately preceding each One Year Period,
prepare and deliver to the Servicer and WEST a proposed Operating Budget and a
proposed Asset Expenses Budget for such One Year Period, together with
reasonably detailed supporting information and the assumptions underlying such
proposed Operating Budget and Asset Expenses Budget, to be based, in part, on
the information provided by the Servicer pursuant to Section 7.05(b) of the
Servicing Agreement;

(ii)        on behalf of WEST and each other Managed Group Member, consult with
the Servicer to agree on a final Operating Budget and a final Asset Expenses
Budget for such One Year Period; and

(iii)       submit to WEST for approval and delivery to the Servicer by the
December 20 immediately preceding such One Year Period, a final Operating Budget
and a final Asset Expenses Budget for such One Year Period.





12

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

(b)        Management Accounts and Financial Statements.  The Administrative
Agent shall, in accordance with the procedures, policies and guidelines
described below and on the basis of information generated by the Administrative
Agent and information provided by the Service Providers, WEST and each other
Managed Group Member:

(i)         establish an accounting system and maintain the accounting ledgers
of and for WEST and each other Managed Group Member in accordance with GAAP,
unless otherwise required by Applicable Law and specified by the Controlling
Trustees (collectively, the “Ledgers”);

(ii)        prepare and deliver (within 40 days after the end of the relevant
Quarter or, if the end of such Quarter coincides with the end of a Year, within
75 days after the end of such Year), with respect to WEST and each other Managed
Group Member, on a consolidated basis, a draft balance sheet and draft statement
of changes in shareholders’ equity or residual trust interest as of the end of
each Quarter and Year, as applicable, and draft statements of income and cash
flows for each such Quarter and Year, as applicable (the “Consolidated Quarterly
Draft Accounts”);

(iii)       to the extent required by Applicable Law, prepare and deliver
(within 60 days after the end of the relevant Quarter or, if the end of such
Quarter coincides with the end of a Year, within 120 days after the end of such
Year), with respect to WEST and each other Managed Group Member on a combined
basis and such of WEST and each other Managed Group Member as are specified by
the Controlling Trustees in a written schedule provided to the Administrative
Agent (which schedule may be updated by the Controlling Trustees to the
Administrative Agent delivered at least 30 days prior to the commencement of the
relevant Quarter), on a consolidating company-by-company basis, a draft balance
sheet and statement of changes in shareholders’ equity or residual trust
interest as of the end of each Quarter and Year, as applicable, with respect to
WEST or such Managed Group Member and draft statements of income and cash flows
for such Quarter and Year, as applicable (together with the Consolidated
Quarterly Draft Accounts, the “Draft Accounts”);

(iv)       arrange and manage the quarterly review of the Draft Accounts by the
auditors of WEST and each other Managed Group Member;

(v)        arrange for, coordinate with and assist the auditors of WEST and each
other Managed Group Member in preparing annual audits;

(vi)       prepare or arrange for the preparation of and arrange for the filing
of the tax returns of WEST and each other Managed Group Member in conjunction
with tax advisers of WEST and each other Managed Group Member after submission
to the Controlling Trustees to the extent required by the Controlling Trustees
or Applicable Law;





13

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

(vii)      liaise with the Servicer for the purpose of preparing the monthly
reports in accordance with Sections 8.01 and 8.02 of Schedule 2.02(a) of the
Servicing Agreement; and

(viii)     compare the expected cash flows of WEST and each other Managed Group
Member and the Budgets to actual results;

provided, however, that WEST and each other Managed Group Member shall retain
responsibility for the Ledgers and Draft Accounts, including all discretionary
decisions and judgments relating to the preparation and maintenance thereof, and
WEST and each other Managed Group Member shall retain responsibility for its
financial statements.

(c)        Accounting Standards.  The Administrative Agent shall prepare the
Draft Accounts in accordance with GAAP unless otherwise required by Applicable
Law and specified by the Controlling Trustees.  In connection with the
preparation of the Consolidated Quarterly Draft Accounts, the Controlling
Trustees will provide to the Administrative Agent, at such times as the
Administrative Agent may require, a review report (as defined by the Statements
on Standards for Accounting and Review Services issued by the American Institute
of Certified Public Accountants) of the independent public accountants of WEST
and each other Managed Group Member with respect to the financial statements of
WEST and each other Managed Group Member for, or as of the end of, such Quarter,
including in such report such accountants’ statement that, based on its review
of such financial statements, it is not aware of any material modifications that
should be made to such financial statements in order for them to be in
conformity with GAAP or other applicable accounting principles; provided,
however, that, with respect to such financial statements for, or as of the end
of, any Quarter (other than the last Quarter of any Year), in the event that
WEST and each other Managed Group Member do not include (or cause to be
included) any material disclosure required by GAAP or other applicable
accounting principles to be included within footnotes to such financial
statements, such review report may be qualified solely by stating that the only
modification that should be made to such financial statements in order for them
to be in conformity with GAAP or other applicable accounting principles is the
inclusion of such disclosure; provided further, however, that such qualification
may not relate to any footnote to such financial statements.

(d)        Guidelines for Draft Accounts.  The Administrative Agent shall be
entitled to request instructions from the Controlling Trustees as to general
guidelines or principles to be followed in preparing Draft Accounts and as to
amending or supplementing any such guidelines or principles.

SECTION 2.06     Additional Administrative Services.  The Administrative Agent
will provide additional Administrative Services, including (a) providing
assistance in the issuance of any Additional Notes, (b) undertaking efforts to
procure that WEST and each other Managed Group Member that is a “foreign entity”
within the meaning of Treasury regulation section 1.1473-1(e) shall (1) be a
deemed-compliant foreign financial institution or a passive non-financial
foreign entity (as such terms are defined under FATCA) and have identified, and
obtained any required documentation and information from, its substantial U.S.
owners (as such term is defined under FATCA) to the extent required under FATCA
and (2) to the extent





14

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

required by FATCA, taking into account the provisions of any applicable
intergovernmental agreement, shall have appointed a FATCA Responsible Officer to
supervise its compliance with FATCA, and (c) undertaking efforts to avoid any
adverse change in the tax status of WEST or any other Managed Group Member.  In
addition, upon a request by WEST or any other Managed Group Member, the
Administrative Agent will take such other actions as may be appropriate to
facilitate the business operations of WEST or such Managed Group Member and
assist the Controlling Trustees in carrying out their obligations; provided,
however, that the Administrative Agent will not be obligated or permitted to
take any action that might reasonably be expected to result in the business of
WEST or such Managed Group Member ceasing to be separate and readily
identifiable from, and independent of, the Administrative Agent and any of its
Affiliates.

SECTION 2.07     Replacement Asset.  In the event that WEST and each other
Managed Group Member shall acquire any Replacement Assets and notwithstanding
that WEST and each other Managed Group Member may retain different Service
Providers for such Replacement Assets, the Administrative Agent hereby agrees to
provide the Administrative Services specified herein with respect to all such
Replacement Assets.

SECTION 2.08     New Subsidiaries.  The Administrative Agent shall be
responsible for coordinating with outside legal counsel, auditors, tax advisers
and other professional advisers with respect to all corporate and administrative
matters relating to the formation, operation, corporate affairs and related
matters with respect to all Subsidiaries which are or may become a Managed Group
Member, including identifying such outside advisers, a potential company
secretary and candidates for trustee to the extent necessary, and shall be
permitted to incur expenses in respect of such Subsidiaries without the consent
of WEST and each other Managed Group Member up to such aggregate amount as shall
be authorized from time to time by the Controlling Trustees.  To the extent that
the Administrative Agent shall deem it necessary or desirable in order for WEST
and each other Managed Group Member to carry on its business, the Administrative
Agent shall have the authority to assist in the formation of new Subsidiaries of
WEST and to appoint any director to any such Subsidiary without the consent of
WEST and each other Managed Group Member;  provided that such directors shall be
the Controlling Trustees, including the Independent Controlling Trustee, of WEST
then in office unless otherwise required by applicable local law mandating a
particular citizenship for directors.  The Administrative Agent and its
personnel may act as company secretary for any such Subsidiary.  Provided that
the Administrative Agent shall not be required to perform any services under
this Section 2.08(a) which would cause it to be in breach of The Criminal
Justice (Money Laundering and Terrorist Financing) Act 2010 of Ireland, or
(b) until it has obtained the requisite authorization from the Irish Minister
for Justice and Law Reform.

SECTION 2.09     Responsibility of WEST and each other Managed Group Member. 
(a) The obligations of the Administrative Agent hereunder are limited to those
matters that are expressly the responsibility of the Administrative Agent in
accordance with the terms of this Agreement.  Notwithstanding the appointment of
the Administrative Agent to perform the Administrative Services, WEST and each
other Managed Group Member shall remain responsible for all matters and
decisions related to its business, operations, assets and liabilities.





15

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

(b)        Without derogating from the authority and responsibility of the
Administrative Agent with respect to the performance of certain of the
Administrative Services as set forth in this Agreement, it is hereby expressly
agreed and acknowledged that the Administrative Agent is not authorized or
empowered to make or enter into any agreement, contract or other legally binding
arrangement, in respect of or relating to the business or affairs of WEST or any
other Managed Group Member, or pledge the credit of, incur any indebtedness on
behalf of or expend any funds of WEST or any other Managed Group Member other
than as expressly permitted in accordance with the terms of this Agreement, all
such authority and power being reserved to WEST, the appropriate Managed Group
Member or the Indenture Trustee, as the case may be.

ARTICLE 3

STANDARD OF PERFORMANCE; LIABILITY AND INDEMNITY

SECTION 3.01     Standard of Performance.  The Administrative Agent will devote
the same amount of time, attention and resources to and will be required to
exercise the same level of skill, care and diligence in the performance of its
services as it would if it were administering such services on its own behalf
(the “Standard of Performance”).

SECTION 3.02     Conflicts of Interest.  (a)  WEST and each other Managed Group
Member acknowledge and agree that (i) in addition to the Administrative Services
under this Agreement, the Administrative Agent may provide, and shall be
entitled to provide, from time to time, the administrative services for itself
or its Affiliates (other than WEST and each other Managed Group Member) (“Other
Administrative Services”); (ii) in addition to the Administrative Services and
Other Administrative Services, the Administrative Agent shall, and shall be
entitled to, carry on its commercial businesses, including the financing,
purchase or other acquisition, leasing and sale of Assets; (iii) notwithstanding
Section 3.02(b) below, in the course of conducting such activities, the
Administrative Agent may from time to time have conflicts of interest in
performing its duties on behalf of the various entities to whom it provides the
administrative or management services; and (iv) the Controlling Trustees of WEST
have approved the transactions contemplated by this Agreement and desire that
such transactions be consummated and, in giving such approval, the Controlling
Trustees of WEST have expressly recognized that such conflicts of interest may
arise and that when such conflicts of interest arise the Administrative Agent
shall perform the Administrative Services in accordance with the Standard of
Performance and the Administrative Agent Conflicts Standard set forth in Section
3.02(b).

(b)        If conflicts of interest arise regarding any Administrative Service,
on the one hand, and any Other Administrative Service, on the other hand, the
Administrative Agent shall promptly notify WEST.   The Administrative Agent
shall perform the Administrative Services in good faith and the Administrative
Agent shall not discriminate between such Administrative Service and such Other
Administrative Service on an unreasonable basis (the standard set forth in this
Section 3.02(b) shall be referred to collectively as the “Administrative Agent
Conflicts Standard”).





16

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

SECTION 3.03     Liability and Indemnity.  (a) The Administrative Agent shall
not be liable for any losses or Taxes to or of, or payable by, WEST or any other
Managed Group Member (excluding any Asset Trustee) at any time from any cause
whatsoever or any losses or Taxes directly or indirectly arising out of or in
connection with or related to the performance by the Administrative Agent of
this Agreement unless such losses or Taxes are the result of the Administrative
Agent’s own willful misconduct, negligence, deceit or fraud or that of any of
its directors, officers, agents or employees, as the case may be.

(b)        Notwithstanding anything to the contrary set forth in any other
agreement to which WEST or any other Managed Group Member is a party, WEST and
each other Managed Group Member (excluding any Asset Trustee) do hereby assume
liability for and do hereby agree to indemnify, reimburse and hold harmless on
an After-Tax Basis the Administrative Agent, its directors, officers, employees
and agents and each of them from any and all losses, to the extent that the
losses exceed recoveries under insurance policies maintained by WEST or the
Servicer, or Taxes that may be imposed on, incurred by or asserted against any
of them arising out of, in connection with or related to the Administrative
Agent’s performance under this Agreement (including any losses or Taxes incurred
by the Administrative Agent as a result of indemnifying any Person to whom it
shall have delegated its obligations hereunder in accordance with Section 9.01,
but only to the extent the Administrative Agent would have been indemnified had
it performed such obligations), except as a result of the willful misconduct,
deceit, gross negligence or fraud of the Administrative Agent or any of its
directors, officers, employees or agents.  This indemnity shall not apply to:

(i)         Taxes imposed on net income by the revenue authorities of the United
States or the State of California in respect of any payment by WEST or any other
Managed Group Member to the Administrative Agent due to the performance of the
Administrative Services; or

(ii)        Taxes imposed on net income of the Administrative Agent by any
Government Authority other than the revenue authorities of the United States or
the State of California to the extent such Taxes would not have been imposed in
the absence of any connection of the Administrative Agent with such jurisdiction
imposing such Taxes other than any connection that results from the performance
by the Administrative Agent of its obligations under this Agreement.

This indemnity shall expressly inure to the benefit of any director, officer,
agent or employee of the Administrative Agent now existing or in the future and
to the benefit of any successor of the Administrative Agent and shall survive
the expiration of this Agreement.

(c)        The Administrative Agent agrees to indemnify, reimburse and hold
harmless on an After-Tax Basis WEST and each other Managed Group Member and its
respective trustees, directors and agents for any losses whatsoever which they
or any of them may incur or be subject to in consequence of the performance of
the Administrative Services or any breach of the terms of this Agreement by the
Administrative Agent, but only to the extent such losses arise due to the
willful misconduct, negligence, deceit or fraud of the Administrative Agent or
any of its directors, officers or employees, as the case may be; provided,
however, that





17

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

this indemnity shall not apply and the Administrative Agent shall have no
liability in respect of losses to the extent that they arise from (i) the
willful misconduct, negligence, deceit or fraud of WEST or any other Managed
Group Member or their respective directors, trustees or agents, (ii) any breach
by the Administrative Agent of its obligations under this Agreement to the
extent such breach is a result of a Service Provider’s failure to perform its
obligations to WEST and each other Managed Group Member or a failure by WEST and
each other Managed Group Member to comply with their obligations under this
Agreement, (iii) any action that WEST and each other Managed Group Member
require the Administrative Agent to take pursuant to a direction but only to the
extent that the Administrative Agent takes such action in accordance with such
direction and in accordance with the provisions hereof or (iv) a refusal by WEST
and each other Managed Group Member to take action upon a recommendation made in
good faith by the Administrative Agent in accordance with the terms hereof.

(d)        The Administrative Agent, WEST and each other Managed Group Member
and the Indenture Trustee acknowledge and agree that the terms of this Agreement
contemplate that the Administrative Agent shall receive the Relevant Information
in order for the Administrative Agent to make required credit and debit entries
and to make the calculations and supply the information and reports required
herein, and that the Administrative Agent will do the foregoing to the extent
such information is so provided by such relevant parties and on the basis of
such information, without undertaking any independent verification or
recalculation of such information.

ARTICLE 4

REPRESENTATIONS AND WARRANTIES

SECTION 4.01     Representations and Warranties by Administrative Agent.  The
Administrative Agent represents and warrants to WEST and each other Managed
Group Member as follows:

(a)        The Administrative Agent has all requisite power and authority to
execute this Agreement and to perform its obligations under this Agreement.  All
corporate acts and other proceedings required to be taken by the Administrative
Agent to authorize the execution and delivery of this Agreement and the
performance of its obligations contemplated under this Agreement have been duly
and properly taken.

(b)        This Agreement has been duly executed and delivered by the
Administrative Agent and is a legal, valid and binding obligation of the
Administrative Agent enforceable against it in accordance with its terms, except
as may be limited by bankruptcy, insolvency, reorganization or other laws of
general application affecting the enforcement of creditors’ rights or by general
principles of equity.

(c)        Neither the execution and delivery of this Agreement by the
Administrative Agent nor the performance by the Administrative Agent of any of
its obligations under this Agreement will (i) violate any provision of the
constituent documents of the Administrative Agent, (ii) violate any order, writ,
injunction, judgment or decree applicable to





18

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

the Administrative Agent or any of its property or assets, (iii) violate in any
material respect any Applicable Law, or (iv) result in any conflict with, breach
of or default (or give rise to any right of termination, cancellation or
acceleration) under, any of the terms, conditions or provisions of any material
note, bond, mortgage, indenture, warrant or other similar instrument or any
material license, permit, agreement or other obligation to which the
Administrative Agent is a party or by which the Administrative Agent or any of
its properties or assets may be bound.

ARTICLE 5

ADMINISTRATIVE AGENT UNDERTAKINGS

SECTION 5.01     Administrative Agent Undertakings.  The Administrative Agent
hereby covenants with WEST and each other Managed Group Member that, during the
term of this Agreement, it will conduct its business such that it is a separate
and readily identifiable business from, and independent of, WEST and each other
Managed Group Member and further covenants as follows (it being understood that
these covenants shall not prevent the Administrative Agent or any of its
Affiliates from publishing financial statements that are consolidated with those
of WEST or any other Managed Group Member, if to do so is required by Applicable
Law or GAAP, and that the Administrative Agent and any of its Affiliates and
WEST or any other Managed Group Member may file a consolidated, combined or
unitary tax return for United States federal, state and local and foreign income
tax purposes:

(a)        if the Administrative Agent receives any money whatsoever, which
money belongs to WEST or any other Managed Group Member or the Indenture Trustee
or is to be paid to WEST or any other Managed Group Member or the Indenture
Trustee or into any account pursuant to any Related Document or otherwise, it
will hold such money in trust for WEST or such Managed Group Member or the
Indenture Trustee, as the case may be, and shall keep such money separate from
all other money belonging to the Administrative Agent and shall as promptly as
practicable thereafter pay the same into the relevant account in accordance with
the terms of the Indenture without exercising any right of setoff;

(b)        it will perform all of its obligations set forth in the Indenture and
the other Related Documents and it will comply with any proper directions,
orders and instructions which WEST or any other Managed Group Member or the
Indenture Trustee may from time to time give to it in accordance with the
provisions of this Agreement and the Indenture; provided that to the extent any
conflicts arise between instructions received from WEST or a Managed Group
Member and the Indenture Trustee, the Administrative Agent shall comply with the
instructions of WEST or such Managed Group Member, unless such instructions
relate to the Bank Account Management Services described in Section 2.04 and
then in such case the Administrative Agent shall comply only with the
instructions of the Indenture Trustee;

(c)        it will not knowingly fail to comply with any legal requirements in
the performance of the Administrative Services;

(d)        it will make all payments required to be made by it at any time and
from time to time pursuant to this Agreement on the required date for payment
thereof and shall turn





19

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

over any amounts owed to the Indenture Trustee, WEST or any other Managed Group
Member or the Indenture Trustee without set-off or counterclaim;

(e)        it will not take any steps for the purpose of procuring the
appointment of any administrative receiver, examiner or the making of an
administrative or examinership order or for instituting any bankruptcy,
reorganization, arrangement, insolvency, winding up, liquidation, composition or
any like proceedings under the laws of any jurisdiction in respect of WEST or
any other Managed Group Member or in respect of any of their respective
liabilities, including, without limitation, as a result of any claim or interest
of the Administrative Agent or any of its Affiliates;

(f)        it will cooperate with WEST and each other Managed Group Member and
its respective trustees, directors and agents and the Indenture Trustee,
including by providing such information as may reasonably be requested, to
permit WEST and each other Managed Group Member or their authorized agents to
monitor the Administrative Agent’s compliance with its obligations under this
Agreement;

(g)        it will observe all corporate formalities necessary to remain a legal
entity separate and distinct from, and independent of, WEST and each other
Managed Group Member;

(h)        it will maintain its assets and liabilities separate and distinct
from WEST and each other Managed Group Member;

(i)         it will maintain records, books, accounts and minutes separate from
those of WEST and each other Managed Group Member;

(j)         it will pay its obligations in the ordinary course of its business
as a legal entity separate from WEST and each other Managed Group Member;

(k)        it will keep its funds separate and distinct from the funds of WEST
and each other Managed Group Member, and it will receive, deposit, withdraw and
disburse such funds separately from the funds of WEST and each other Managed
Group Member;

(l)         it will conduct its business in its own name, and not in the name of
WEST or any other Managed Group Member;

(m)       it will not pay or become liable for any debt of WEST or any other
Managed Group Member, other than to make payments in the form of indemnity as
required by the express terms of this Agreement;

(n)        it will not hold out that it is a division of WEST or any other
Managed Group Member or that WEST or any other Managed Group Member is a
division of it;

(o)        it will not induce any third party to rely on the creditworthiness of
WEST or any other Managed Group Member in order that such third party will be
induced to contract with it;





20

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

(p)        it will not enter into any agreements between it and WEST or any
other Managed Group Member that are more favorable to either party than
agreements that the parties would have been able to enter into at such time on
an arm’s-length basis with a non-affiliated third party, other than any Related
Documents in effect on the date hereof (it being understood that the parties
hereto do not intend by this covenant to ratify any self-dealing transactions);
and

(q)        it will (i) forward promptly to the Servicer a copy of any material
communication received from any Person in relation to any Lease or Asset;
(ii) grant such access to the Servicer to its books of account, documents and
other records and to U.S. employees to the extent that the same relate to the
obligations of the Administrative Agent hereunder; provided, however, that the
Servicer shall not have access to the minutes of the Administrative Agent’s
board meetings or to any privileged, confidential or proprietary information or
materials (except to the extent that such information or materials are generated
by the Administrative Agent in the course of the performance of its obligations
hereunder); and (iii) execute and deliver such documents and do such acts and
things as the Servicer may reasonably request in order to effect the purposes of
the Servicing Agreement.

ARTICLE 6

UNDERTAKINGS OF ISSUER GROUP

SECTION 6.01     Cooperation.  WEST and each other Managed Group Member shall
use commercially reasonable efforts to cause any Service Provider to, at all
times cooperate with the Administrative Agent to enable the Administrative Agent
to provide the Administrative Services, including providing the Administrative
Agent with all powers of attorney as may be reasonably necessary or appropriate
for the Administrative Agent to perform the Administrative Services in
accordance with this Agreement.

SECTION 6.02     Information.  WEST will provide the Administrative Agent with
the following information in respect of itself and each Managed Group Member:

(a)        copies of all Related Documents, including the articles of
incorporation, by-laws, trust agreements (or equivalent documents) of WEST and
each other Managed Group Member, and copies of all books and records maintained
on behalf of WEST and each such Managed Group Member;

(b)        details of all bank accounts and bank mandates maintained by WEST or
any other Managed Group Member;

(c)        names of and contact information with respect to the controlling
trustees or board members for WEST and each other Managed Group Member;

(d)        such other information as is necessary to the Administrative Agent’s
performance of the Administrative Services; and





21

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

(e)        a copy of any information provided to WEST and each other Managed
Group Member pursuant to the Servicing Agreement;

provided that such information as is referred to in this Section 6.02 (with the
exception of paragraphs (d) and (e)) shall be provided to the Administrative
Agent upon execution of this Agreement and, in respect of any amendment or
changes to the information provided to the Administrative Agent upon execution
of this Agreement, promptly following the effectiveness of such amendments or
changes.

SECTION 6.03     Scope of Services.  (a)  WEST or any other Managed Group Member
shall consult with the Administrative Agent and obtain its express written
consent prior to entering into any agreement, amendment or other modification of
any Lease or taking any other action that has the effect of increasing in any
material respect the scope, nature or level of the Administrative Services to be
provided under this Agreement.  The Administrative Agent shall not be obligated
to perform the affected Administrative Services to the extent of such increase
unless and until the Administrative Agent and WEST and each other Managed Group
Member shall agree on the terms of such increased Administrative Services (it
being understood that (i) the Administrative Agent shall have no liability to
WEST or any other Managed Group Member directly or indirectly arising out of, in
connection with or related to the Administrative Agent’s failure to perform such
increased Administrative Services prior to any such agreement and (ii) WEST and
each other Managed Group Member shall not be permitted to engage another Person
to perform the affected Administrative Services without the prior written
consent of the Administrative Agent unless the Administrative Agent has
indicated it is unable or unwilling to act in respect of the affected
Administrative Service or the Administrative Agent requires payment of more than
reasonable additional compensation for such additional Administrative Services).

(b)        In the event that WEST and each other Managed Group Member shall
acquire Replacement Assets, WEST and each other Managed Group Member shall so
notify the Administrative Agent and the Administrative Agent shall be obligated
to provide the Administrative Services with respect to such Replacement Assets
in accordance with Section 2.06 hereof.

SECTION 6.04     Ratification.  WEST and each other Managed Group Member hereby
ratifies and confirms and agrees to ratify and confirm (and shall furnish
written evidence thereof upon request of the Administrative Agent) any act or
omission by the Administrative Agent in accordance with this Agreement in the
exercise of any of the powers or authorities conferred upon the Administrative
Agent under the terms of this Agreement, it being expressly understood and
agreed that none of the foregoing shall have any obligation to ratify and
confirm, and expressly does not ratify and confirm, any act or omission of the
Administrative Agent in violation of this Agreement, the Standard of Performance
or for which the Administrative Agent is obligated to indemnify WEST or any
other Managed Group Member under Article III hereof.

SECTION 6.05     Covenants.  WEST and each other Managed Group Member covenants
with the Administrative Agent that it, during the term of this Agreement, will
conduct its





22

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

business such that it is a separate and readily identifiable business from, and
independent of, the Administrative Agent and any of its Affiliates and further
covenants as follows:

(a)        it will observe all corporate formalities necessary to remain a legal
entity separate and distinct from, and independent of, the Administrative Agent
and any of its subsidiaries;

(b)        it will maintain its assets and liabilities separate and distinct
from those of the Administrative Agent;

(c)        it will maintain records, books, accounts, and minutes separate from
those of the Administrative Agent;

(d)        it will pay its obligations in the ordinary course of business as a
legal entity separate from the Administrative Agent;

(e)        it will keep its funds separate and distinct from any funds of the
Administrative Agent, and will receive, deposit, withdraw and disburse such
funds separately from any funds of the Administrative Agent;

(f)        it will conduct its business in its own name, and not in the name of
the Administrative Agent;

(g)        it will not agree to pay or become liable for any debt of the
Administrative Agent, other than to make payments in the form of indemnity as
required by the express terms of this Agreement;

(h)        it will not hold out that it is a division of the Administrative
Agent, or that the Administrative Agent is a division of it;

(i)         it will not induce any third party to rely on the creditworthiness
of the Administrative Agent in order that such third party will be induced to
contract with it;

(j)         it will not enter into any transactions between it and the
Administrative Agent that are more favorable to either party than transactions
that the parties would have been able to enter into at such time on an
arm’s-length basis with a non-affiliated third party, other than any agreements
in effect on the date hereof (it being understood that the parties hereto do not
intend by this covenant to ratify any self-dealing transactions);

(k)        it will observe all corporate or other procedures required under
Applicable Law and under its organizational documents; and

(l)         it will observe all corporate formalities necessary to keep its
business separate and readily identifiable from, and independent of, each other
Managed Group Member, including keeping the funds, assets and liabilities of
WEST and each other Managed Group Member separate and distinct from those of
each other Managed Group Member and by



23

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

maintaining separate records, books, accounts and minutes for WEST and each
other Managed Group Member.

SECTION 6.06     Ratification by Subsidiaries.  WEST hereby undertakes to
procure that any Subsidiary of WEST formed or acquired after the date hereof
shall execute a Managed Group Member Supplement in the form of Exhibit A
confirming, as regards such Subsidiary, the terms and provisions of this
Agreement, and agreeing to ratify anything done by the Administrative Agent in
connection herewith on the terms of Section 6.04.   Such joinder agreement shall
specify the notice information for such Subsidiary and an executed version
thereof shall be promptly delivered to each of the parties hereto.

ARTICLE 7

ADMINISTRATION FEES AND EXPENSES

SECTION 7.01     Administration Fees.  In consideration of the Administrative
Agent’s performance of the Administrative Services, WEST shall pay to the
Administrative Agent a monthly fee (the “Administrative Fee”) equal to 2.0% of
aggregate rents actually received during such month (or portion of a month) in
which the each Asset is owned by WEST and each other Managed Group Member.

SECTION 7.02     Expenses.  WEST and each other Managed Group Member shall be
responsible for the following expenses incurred by the Administrative Agent in
the performance of its obligations (“Reimbursable Expenses”):

(a)        reasonable out of pocket expenses, including travel, accommodation
and subsistence and approved expenditures in respect of insurance coverage for
the Administrative Agent;

(b)        expenses expressly authorized by (i) the Controlling Trustees or
(ii) any Person to whom such authority has been delegated, other than the
Administrative Agent or its Affiliates; and

(c)        expenses expressly authorized pursuant to other provisions of this
Agreement.

SECTION 7.03     Payment of Expenses.  No later than each Calculation Date, the
Administrative Agent shall deliver a notice to WEST and each other Managed Group
Member, setting forth the amounts of expenses paid by the Administrative Agent
in connection with the performance of its obligations under this Agreement
through and including such Calculation Date (it being understood that if there
are no such expenses the Administrative Agent will be under no obligation to
provide such notice).  On the next Payment Date following such Calculation Date,
WEST and each other Managed Group Member agrees to pay to the Administrative
Agent all such amounts.





24

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

ARTICLE 8

TERM; REMOVAL OF OR TERMINATION BY THE ADMINISTRATIVE AGENT

SECTION 8.01     Term.  This Agreement shall have a term commencing on the
Initial Closing Date and expiring on the date of payment in full of all amounts
outstanding to be paid on the Notes (and any other obligations secured by the
Security Trust Agreement) and all amounts outstanding to be paid to the holders
of the Beneficial Interest Certificates.

SECTION 8.02     Right to Terminate.  (a)  At any time during the term of this
Agreement, WEST shall be entitled to terminate this Agreement on 120 days’
written notice, with or without cause.

(b)        Upon the occurrence of an Insolvency Event with respect to the
Administrative Agent, the Indenture Trustee, on behalf of the Secured Parties,
shall be entitled to terminate on five (5) days’ written notice the authority
granted to the Administrative Agent to perform the Bank Account Management
Services set forth in Section 2.04 hereof and in the Indenture.

(c)        At any time during the term of this Agreement, the Administrative
Agent shall be entitled to terminate this Agreement on 120 days’ written notice
if:

(i)         WEST or any other Managed Group Member shall fail to pay in full
when due (A) any Administrative Fee or any Reimbursable Expenses in an aggregate
amount in excess of $50,000 and such failure continues for a period of 30 days,
in either case, after the effectiveness of written notice from the
Administrative Agent of such failure or (B) any other amount payable to the
Administrative Agent hereunder, and such failure continues for a period of
30 days after written notice from the Administrative Agent of such failure;

(ii)        WEST or any other Managed Group Member shall fail to perform or
observe or shall violate in any material respect any material term, covenant,
condition or agreement to be performed or observed by it in respect of this
Agreement and such failure continues for a period of 30 days after WEST and each
other Managed Group Member shall have received notice of such failure (other
than with respect to payment obligations referred to in clause (c)(i) of this
Section 8.02);

(iii)       an involuntary proceeding shall be commenced or an involuntary
petition shall be filed in a court of competent jurisdiction seeking relief in
respect of WEST or any other Managed Group Member, or of a substantial part of
the property or assets of WEST or any other Managed Group Member, under Title 11
of the United States Code, as now constituted or hereafter amended (the “U.S.
Bankruptcy Code”), or any other U.S.  federal or state or foreign bankruptcy,
insolvency, receivership or similar law, and such proceeding or petition shall
continue undismissed for sixty (60) days or an order or decree approving or
ordering any of the foregoing shall be entered or WEST or any other Managed
Group Member shall go into liquidation, suffer a receiver or





25

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

mortgagee to take possession of all or substantially all of its assets or have
an examiner appointed over it or if a petition or proceeding is presented for
any of the foregoing and not discharged within sixty (60) days; or

(iv)       WEST or any other Managed Group Member shall (A) voluntarily commence
any proceeding or file any petition seeking relief under the U.S.  Bankruptcy
Code, or any other U.S. federal or state or foreign bankruptcy, insolvency,
receivership or similar law, (B) consent to the institution of, or fail within
sixty (60) days to contest the filing of, any petition described in
clause (c)(iii) above, (C) file an answer admitting the material allegations of
a petition filed against it in any such proceeding or (D) make a general
assignment for the benefit of its creditors.

(d)        The Controlling Party may at any time (i) direct the Indenture
Trustee to remove the Administrative Agent, and (ii) terminate this Agreement by
delivering written notice of such removal to WEST, the Administrative Agent, the
Servicer and the Indenture Trustee if:

(i)         the Administrative Agent fails to perform or observe, or cause to be
performed or observed, in any material respect any covenant or agreement which
failure materially and adversely affects the rights of WEST, Noteholders or the
Indenture Trustee, and provided that such failure shall continue unremedied for
a period of thirty (30) days or more (or, if such failure or breach is capable
of remedy and the Administrative Agent has promptly provided WEST and the
Indenture Trustee with a certificate stating that the Administrative Agent has
commenced, or will promptly commence, and diligently pursue all reasonable
efforts to remedy such failure or breach, so long as the Administrative Agent is
diligently pursuing such remedy but in any event for a total period no longer
than ninety (90) days) after written notice thereof has been given to the
Administrative Agent or the Administrative Agent has actual knowledge of such
event; or

(ii)        any representation or warranty made by the Administrative Agent in
this Agreement or in any Related Document, or in any certificate, report or
financial statement delivered by it pursuant hereto, proves to have been untrue
or incorrect in any material and adverse respect when made and continues
unremedied for a period of thirty (30) days or more (or, if such untruth or
incorrectness is capable of remedy and the Administrative Agent has promptly
provided WEST and the Indenture Trustee with a certificate stating that the
Administrative Agent has commenced, or will promptly commence, and diligently
pursue all reasonable efforts to remedy such untruth or incorrectness so long as
the Administrative Agent is diligently pursuing such remedy but in any event for
a total period no longer than ninety (90) days) after written notice thereof has
been given to the Administrative Agent or the Administrative Agent has actual
knowledge of such untruth or incorrectness.

(iii)       the Administrative Agent shall cease to be engaged in the engine
and, for so long as there are any Assets that are Aircraft, the aircraft leasing
business; or

(iv)       Willis shall have been terminated and removed as the Servicer.





26

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

(e)        No termination of this Agreement by WEST pursuant to Section
8.02(a),  the Administrative Agent pursuant to Section 8.02(c) or the
Controlling Party pursuant to Section 8.02(d) shall become effective prior to
the date of appointment of, and acceptance of such appointment by, a successor
Administrative Agent, provided that the Controlling Party shall have the right
to appoint a successor Administrative Agent in the case of a termination
pursuant to Section 8.02(d).  In the event a successor Administrative Agent
shall not have been appointed within 90 days after any termination of this
Agreement pursuant to Section 8.02(a),  (c) or (d), the Administrative Agent may
petition any court of competent jurisdiction for the appointment of a successor
Administrative Agent.  Upon action by either party pursuant to the provisions of
this Section 8.02(e), the Administrative Agent shall be entitled to the payment
of any compensation owed to it hereunder and to the reimbursement of all
Reimbursable Expenses incurred in connection with all services rendered by it
hereunder, as provided in Article 7 hereof, and for so long as the
Administrative Agent is continuing to perform any of the Administrative Services
for WEST or any other Managed Group Member, the Administrative Agent shall be
entitled to continue to be paid all amounts due to it hereunder, net of any
amounts that shall have been finally adjudicated by a court of competent
jurisdiction to be owed by the Administrative Agent to WEST and each other
Managed Group Member or not to be due to the Administrative Agent, until a
successor Administrative Agent shall have been appointed and shall have accepted
such appointment in accordance with the provisions of Section 8.03(c).

SECTION 8.03     Consequences of Termination.  (a)  Notices.  (i)  Following the
termination of this Agreement by the Noteholders, by WEST or by the
Administrative Agent pursuant to Section 8.02, the Administrative Agent will
promptly forward to the successor Administrative Agent any notices received by
it during the year immediately after termination.

(ii)        WEST and each other Managed Group Member will notify promptly any
relevant third party, including each Rating Agency, the Indenture Trustee and
the Servicer, of the termination of this Agreement by the holders of Notes, by
WEST or by the Administrative Agent and will request that any such notices and
accounting reports and communications thereafter be made or given directly to
the entity engaged to serve as Administrative Agent, and to WEST and each other
Managed Group Member.

(b)        Accrued Rights.  A termination of this Agreement by WEST, the
Administrative Agent or the Controlling Party hereunder shall not affect the
respective rights and liabilities of any party accrued prior to such termination
in respect of any prior breaches hereof or otherwise.

(c)        Replacement.  If this Agreement is terminated by WEST, the
Administrative Agent or the Controlling Party under Section 8.02, the
Administrative Agent will cooperate with any person appointed to perform the
Administrative Services, including providing such person with all information
and documents reasonably requested.

SECTION 8.04     Survival.  Notwithstanding any termination or the expiration of
this Agreement, the obligations of WEST and each other Managed Group Member and
the Administrative Agent under Section 3.03 and this Section 8.04 and of the
Administrative Agent





27

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

under Sections 8.03(c) and 10.09 shall survive such termination or expiration,
as the case may be.

ARTICLE 9

ASSIGNMENT AND DELEGATION

SECTION 9.01     Assignment and Delegation.  (a)  Except as provided in
subsection (b) below, no party to this Agreement shall assign or delegate or
otherwise subcontract this Agreement or all or any part of its rights or
obligations hereunder to any Person without the prior written consent of the
other parties, such consent not to be unreasonably withheld.

(b)        The Administrative Agent may assign its right to perform and receive
compensation for the performance of all or any part of the services set forth in
Article 2, including without limitation, the establishment and maintenance of
the Ledgers and the preparation of the Draft Accounts.

(c)        Without limiting the foregoing, any Person who shall become a
successor by assignment or otherwise of any party hereto shall be required as a
condition to the effectiveness of any such assignment or other arrangement to
become a party to this Agreement.

ARTICLE 10

MISCELLANEOUS

SECTION 10.01     Notices.  All notices, demands, certificates, requests,
directions, instructions and communications hereunder shall be in writing and
shall be effective (a) upon receipt when sent through the mails, registered or
certified mail, return receipt requested, postage prepaid, with such receipt to
be effective the date of delivery indicated on the return receipt, or (b) one
Business Day after delivery to an overnight courier, or (c) on the date
personally delivered to an authorized officer of the party to which sent, or
(d) on the date transmitted by legible telecopier transmission with a
confirmation of receipt, in all cases addressed to the recipient as follows:

(a)        If to WEST and each other Managed Group Member, to:

Willis Engine Structured Trust III

c/o Wilmington Trust Company

1100 North Market Street

Rodney Square North

Wilmington, Delaware 19890

Attention:  Corporate Trust Administrator

Fax:  (301) 651-8882

with a copy to:





28

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

Willis Lease Finance Corporation

773 San Marin Drive

Suite 2215

Novato, California 94998

Attention:  General Counsel

Fax:  +1 (415) 408-4701

(b)        If to the Administrative Agent, to it at:

Willis Lease Finance Corporation

773 San Marin Drive

Suite 2215

Novato, California 94998

Attention:  General Counsel

Fax:  +1 (415) 408-4701

(c)        If to the Indenture Trustee, to it at:

Deutsche Bank Trust Company Americas

Trust and Agency Services

60 Wall Street, 16th Floor

MS NYC 60-1625

New York, New York 10005

USA

Attention:        Asset Backed Securities, WES17A

Facsimile:        +1 (212) 553-2458

with a copy to:

Deutsche Bank Trust Company Americas

c/o Deutsche Bank National Trust Company

Trust and Agency Services

100 Plaza One, 6th Floor

Mail Stop: JCY03-0699

Jersey City, NJ 07311-3901

USA

Attention:        Asset Backed Securities, WES17A – Michele H.Y. Voon

Facsimile:        +1 (212) 553-2458

Email:              michele.hy.voon@db.com

From time to time, any party to such agreement may designate a new address or
number for purposes of notice thereunder by notice to each of the other parties
thereto.



29

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

In connection with the performance of their respective duties hereunder, each
party may give notices, consents, directions, approvals, instructions and
requests to, and otherwise communicate with, each other using electronic means,
including email transmission to such email addresses as each such party shall
designate to the other parties, and, if by electronic means to the Indenture
Trustee, unless otherwise agreed by the applicable parties, delivered as a .PDF
(Portable Document Format) or other attachment to email including a manual
authorized signature on such attached notice, consent, direction, approval,
instruction, request or other communication.

SECTION 10.02     Governing Law.  THIS AGREEMENT SHALL IN ALL RESPECTS BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK, INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS
LAWS BUT OTHERWISE WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES.

SECTION 10.03     Jurisdiction.  Each of the parties hereto agrees that the
Supreme Court of the State of New York sitting in the Borough of Manhattan, and
of the United States District Court for the Southern District of New York
sitting in the Borough of Manhattan, and any appellate court from any thereof,
shall have jurisdiction to hear and determine any suit, action or proceeding,
and to settle any disputes, which may arise out of or in connection with this
Agreement and, for such purposes, submits to the jurisdiction of such
courts.  Each of the parties hereto waives any objection which it might now or
hereafter have to such New York State or, to the extent permitted by law, such
U.S. federal court being nominated as the forum to hear and determine any suit,
action or proceeding, and to settle any disputes, which may arise out of or in
connection with this Agreement and agrees not to claim that any such court is
not a convenient or appropriate forum.  Each of the parties hereto agrees that
the process by which any suit, action or proceeding is begun in such New York
State or U.S. federal court may be served on it by being delivered in connection
with any such suit, action or proceeding directly to its address determined for
such party pursuant to Section 10.01 or in the applicable Managed Group Member
Supplement or, in the case of any Managed Group Member who does not have a place
of business in the United States, to the Person named as the process agent of
such party (each such process agent, a “Process Agent”) in such Managed Group
Member Supplement. Nothing in this Agreement will affect the right of any party
to this Agreement to serve process in any other manner permitted by law. Each of
the parties hereto hereby consents generally in respect of any legal action or
proceeding arising out of or in connection with this Agreement to the giving of
any relief or the issue of any process in connection with such action or
proceeding, including the making, enforcement or execution against any property
whatsoever (irrespective of its use or intended use) of any order or judgment
which may be made or given in such action or proceeding.

SECTION 10.04     Waiver of Jury Trial.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.





30

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

SECTION 10.05     Counterparts;  Third Party Beneficiaries.  This Agreement may
be signed in any number of counterparts, each of which shall be an original,
with the same effect as if the signatures thereto and hereto were upon the same
instrument.  The Indenture Trustee, in its own capacity and acting on behalf of
the Noteholders, is an express third party beneficiary of this Agreement, and,
as such, shall have full power and authority to enforce the provisions of this
Agreement against the parties hereto.  No provision of this Agreement is
intended to confer any rights or remedies hereunder upon any Person other than
the Indenture Trustee and any holders of the Notes (to the extent described in
the preceding sentence) and the parties hereto.

SECTION 10.06     Entire Agreement.  This Agreement constitutes the entire
agreement among the parties with respect to the subject matter of this Agreement
and supersedes all prior agreements and understandings, both oral and written,
among the parties with respect to the subject matter of this Agreement.

SECTION 10.07     Power of Attorney.  WEST and each other Managed Group Member
shall appoint the Administrative Agent and its successors, and its permitted
designees, as their true and lawful attorney-in-fact.  All services to be
performed and actions to be taken by the Administrative Agent pursuant to this
Agreement shall be performed on behalf of WEST and each other Managed Group
Member.  The Administrative Agent shall be entitled to seek and obtain from WEST
and each other Managed Group Member a power of attorney in respect of the
execution of any specific action as the Administrative Agent deems appropriate.

SECTION 10.08     Table of Contents;  Headings.  The table of contents and
headings of the various articles, sections and other subdivisions of such
agreement are for convenience of reference only and shall not modify, define or
limit any of the terms or provisions of such agreement.

SECTION 10.09     Restrictions on Disclosure.  The Administrative Agent agrees
that it shall not, prior to the termination or expiration of this Agreement or
within three year after such termination or expiration, disclose to any Person
any confidential or proprietary information, whether of a technical, financial,
commercial or other nature, received directly or indirectly from WEST and each
other Managed Group Member regarding WEST and each other Managed Group Member or
their business or the Assets, except as authorized in writing by WEST and each
other Managed Group Member or otherwise permitted by this Agreement, and except:

(a)        to representatives of the Administrative Agent and any of its
Affiliates in furtherance of the purposes of this Agreement; provided that any
such representatives shall have agreed to be bound by the restrictions on
disclosure set forth in this Section 10.09;

(b)        to the extent required by Applicable Law or by judicial or
administrative process, but in the event of proposed disclosure, the
Administrative Agent shall use reasonable efforts to protect information in
which WEST and each other Managed Group Member have an interest to the maximum
extent achievable; and

(c)        to the extent that the information:





31

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

(i)         was generally available in the public domain;

(ii)        was lawfully obtained from a source under no obligation of
confidentiality, directly or indirectly, to WEST and each other Managed Group
Member;

(iii)       was disclosed to the general public with the approval of WEST and
each other Managed Group Member;

(iv)       was in the files, records or knowledge of the Administrative Agent or
any Affiliates of the Administrative Agent prior to initial disclosure thereof
to the Administrative Agent or any Affiliates of the Administrative Agent by
WEST and each other Managed Group Member;

(v)        was provided by a member of a governing body of WEST or any other
Managed Group Member to the Administrative Agent or any Affiliates of the
Administrative Agent without any express written (or, to the extent such
information was provided in an oral communication, oral) restriction on use of
or access to such information, and such information would not reasonably be
expected to be confidential, proprietary or otherwise privileged; or

(vi)       was developed independently by the Administrative Agent or any
Affiliates of the Administrative Agent; and

(vii)      is reasonably deemed necessary by the Administrative Agent to protect
and enforce its rights and remedies under this Agreement; provided, however,
that in such an event the Administrative Agent shall act in a manner reasonably
designed to prevent disclosure of such confidential information; and provided
further, that prior to disclosure of such information the Administrative Agent
shall inform WEST and each other Managed Group Member of such disclosure.

SECTION 10.10     No Partnership.  (a)  It is expressly recognized and
acknowledged that this Agreement is not intended to create a partnership, joint
venture or other similar arrangement between WEST or any other Managed Group
Member on the one part and the Administrative Agent on the other part.  It is
also expressly understood that any actions taken on behalf of WEST or any other
Managed Group Member by the Administrative Agent shall be taken as agent for
WEST or such Managed Group Member, either naming WEST or such other relevant
Managed Group Member, or naming the Administrative Agent as agent for an
undisclosed principal.  Neither WEST nor any other Managed Group Member shall
hold itself out as a partner of the Administrative Agent, and the Administrative
Agent will not hold itself out as a partner of WEST or any other Managed Group
Member.

(b)        The Administrative Agent shall not have any fiduciary duty or other
implied obligations or duties to WEST or any other Managed Group Member, any
Lessee or any other Person arising out of this Agreement.





32

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

SECTION 10.11     Nonpetition.  During the term of this Agreement and for one
year and one day after payment in full of the Notes, none of the parties hereto
or any Affiliate thereof will file any involuntary petition or otherwise
institute any bankruptcy, reorganization, arrangement, insolvency, examinership
or liquidation proceeding or other proceeding under any federal or state
bankruptcy or similar law against WEST or any other Managed Group Member
thereof; provided, however, that nothing shall prevent the Administrative Agent
from otherwise participating in such bankruptcy or other proceeding instituted
by any other Secured Party or other Person.

SECTION 10.12     Concerning the Indenture Trustee.  In respect of the Indenture
Trustee’s performance of appointing the Administrative Agent to provide the Bank
Account Management Services set forth in Section 2.04 and in the Indenture, the
Indenture Trustee shall be afforded all of the rights, protections, immunities
and indemnities contained in the Security Trust Agreement as if such rights,
protections, immunities and indemnities were specifically set forth herein.

SECTION 10.13     Amendments.  This Agreement may not be terminated, amended,
supplemented, waived or modified, except by an instrument in writing signed by
WEST and the Administrative Agent with notice to the Indenture Trustee; provided
that WEST may only terminate, amend, supplement, waive or modify this Agreement
in accordance with Section 5.02(a) of the Indenture; provided further that no
amendment, supplement, waiver or modification which affects the Indenture
Trustee’s rights, duties, indemnities or immunities hereunder may be made
without the express written consent of the Indenture Trustee.  No failure or
delay of any party in exercising any power or right thereunder shall operate as
a waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power.

SECTION 10.14     Asset Trustee Liability.  It is understood and agreed that
each Asset Trustee is entering into this Agreement as a Managed Group Member
solely in their capacity as owner trustee under the relevant Asset Trust
Agreement and that the Asset Trustee thereunder shall not be liable or
accountable in its individual capacity in any circumstances whatsoever except
for its own gross negligence or willful misconduct and as otherwise expressly
provided in the such Asset Trust Agreement, all such individual liability being
hereby waived, but otherwise shall be liable or accountable solely to the extent
of the assets of the Trust Estate (as defined in each Asset Trust Agreement).

[Signature Pages Follow]

 

 



33

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

IN WITNESS WHEREOF, this Agreement has been duly executed on the date first
written above.

 

 

 

 

WILLIS ENGINE STRUCTURED TRUST III

 

 

 

By:

/s/ Scott B. Flaherty

 

 

Name: Scott B. Flaherty

 

 

Title: Attorney-in-Fact

 





- Signature Page -

Administrative Agency Agreement

WEST III

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

 

 

 

WILLIS LEASE FINANCE CORPORATION,

 

as Administrative Agent

 

 

 

By:

/s/ Dean M. Poulakidas

 

 

Name: Dean M. Poulakidas

 

 

Title: Senior Vice President

 





- Signature Page -

Administrative Agency Agreement

WEST III

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

 

 

 

DEUTSCHE BANK TRUST COMPANY

 

AMERICAS, not in its individual capacity, but

 

solely as Indenture Trustee

 

 

 

By:

/s/ Michele H.Y. Voon

 

 

Name: Michele H.Y. Voon

 

 

Title: Vice President

 

 

 

By:

/s/ Susan Barstock

 

 

Name: Susan Barstock

 

 

Title: Vice President

 

 

 



- Signature Page -

Administrative Agency Agreement

WEST III

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

APPENDIX A

DEFINITIONS

“Account Bank” has the meaning assigned to such term in Section 2.04(b)(iii)(A)
hereof.

“Account Letter” has the meaning assigned to such term in Section
2.04(b)(iii)(A) hereof.

“Administrative Agent” has the meaning assigned to such term in the preamble to
this Agreement.

“Administrative Agent Conflicts Standard” has the meaning assigned to such term
in Section 3.02(b) hereof.

“Administrative Fee” has the meaning assigned to such term in Section
7.01 hereof.

“Administrative Services” has the meaning assigned to such term in Section
2.01(a) of this Agreement.

“After-Tax Basis” means on a basis such that any payment received, deemed to
have been received or receivable by any Person shall, if necessary, be
supplemented by a further payment to that Person so that the sum of the two
payments shall, after deduction of all U.S.  federal, state, local and foreign
Taxes and other charges resulting from the receipt (actual or constructive) or
accrual of such payments imposed by or under any U.S.  federal, state, local or
foreign law or Governmental Authority (after taking into account any current
deduction to which such Person shall be entitled with respect to the amount that
gave rise to the underlying payment) be equal to the payment received, deemed to
have been received or receivable.

“Agreement” has the meaning assigned to such term in the preamble hereof.

“Aircraft” has the meaning assigned to such term in the Indenture.

“Asset Expenses Budget” has the meaning assigned to such term in
Section 7.05(a)(B) of the Servicing Agreement.

“Assets” has the meaning assigned to such term in the Indenture.

“Bank Account Management Services” has the meaning assigned to such term in
Section 2.01(b) hereof.

“Budgets” has the meaning assigned to such term in Section 7.05(a) of the
Servicing Agreement.

“Consolidated Quarterly Draft Accounts” has the meaning assigned to such term in
Section 2.05(b)(ii) hereof.

 





Appendix A-1

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

“Delaware Trustee” means the Wilmington Trust Company, as Delaware trustee of
WEST.

“Draft Accounts” has the meaning assigned to such term in Section 2.05(b)(iii)
hereof.

“Indenture” means the Trust Indenture dated as of the Initial Closing Date,
among, inter alios, WEST and the Indenture Trustee, and each successor
indenture, if any, thereto.

“Indenture Trustee” has the meaning assigned to such term in the preamble to
this Agreement.

“Initial Closing Date” means August 4, 2017.

“Initial Period” has the meaning assigned to such term in Section 7.05(a) of the
Servicing Agreement.

“Insolvency Event” means:  (i) an involuntary proceeding shall be commenced or
an involuntary petition shall be filed in a court of competent jurisdiction
seeking relief in respect of the Administrative Agent or in respect of a
substantial part of the property or assets of the Administrative Agent, under
Title 11 of the United States Code, as now constituted or hereafter amended, or
any other U.S. federal or state or foreign bankruptcy, insolvency, receivership,
examinership or similar law, and such proceeding or petition shall continue
undismissed for sixty (60) days or an order or decree approving or ordering any
of the foregoing shall be entered or the Administrative Agent shall go into
liquidation, suffer a receiver or mortgagee to take possession of all or
substantially all of its assets or have an examiner appointed over it or if a
petition or proceeding is presented for any of the foregoing and not discharged
within sixty (60) days; or (ii) the Administrative Agent shall (A) voluntarily
commence any proceeding or file any petition seeking relief under Title 11 of
the United States Code, as now constituted or hereafter amended, or any other
U.S. federal or state or foreign bankruptcy, insolvency, receivership,
examinership or similar law, (B) consent to the institution of, or fail within
sixty (60) days to contest the filing of, any petition described in clause (i)
above, (C) file an answer admitting the material allegations of a petition filed
against it in any such proceeding or (D) make a general assignment for the
benefit of its creditors.  ;

“Ledgers” has the meaning assigned to such term in Section 2.05(b)(i) hereof.

“Managed Group Members” has the meaning assigned to such term in the preamble to
this Agreement.

“Obligor” has the meaning assigned to such term in Section 2.04(b)(iii)(B)
hereof.

“One Year Period” has the meaning assigned to such term in Section 7.05(a) of
the Servicing Agreement.

“Operating Budget” has the meaning assigned to such term in
Section 7.05(a)(A) of the Servicing Agreement.





Appendix A-2

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

“Other Administrative Services” has the meaning assigned to such term in Section
3.02(a) hereof.

“Quarter” means the fiscal quarter of WEST and each other Managed Group Member,
as applicable.

“Ratings” means the ratings assigned to the Notes by the Rating Agencies.

“Reimbursable Expenses” has the meaning assigned to such term in Section 7.02
hereof.

“Representatives” with respect to any Person means the officers, directors,
employees, advisors and agents of such Person.

“Schedule 2.02(a)” has the meaning assigned to such term in Section 2.03(j)(vii)
hereof.

“Service Providers” has the meaning assigned to such term in Section
2.02(c) hereof.

“Standard of Performance” has the meaning assigned to such term in Section 3.01
hereof.

“U.S. Bankruptcy Code” has the meaning assigned to such term in Section
8.02(c)(iii).

“WEST” has the meaning assigned to such term in the preamble to this Agreement.

“Willis” means Willis Lease Finance Corporation, a Delaware corporation.

“Year” has the meaning assigned to such term in the Servicing Agreement.

 

 



Appendix A-3

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

SCHEDULE I

ACCOUNTS

The following are the wire instructions for any payments other than Lease
payments:

Bank Name:  Deutsche Bank Trust Co. AmericasABA:  [**]
ACCT#: [**]
Account Name:  Trust and Securities Ac
Ref:  Port [____]*
Attn:  Michele Voon T: [**]

*Update as relevant

Portfolio Number

Account

[**]

Collections Account

[**]

Lessee Funded Account

[**]

Security Deposit Account

[**]

Expense Account

[**]

Series Account for Series A Notes

[**]

Series Account for Series B Notes

[**]

Asset Purchase Account

[**]

Asset Replacement Account

[**]

Liquidity Facility Reserve Account

[**]

Initial Liquidity Payment Account

[**]

Maintenance Reserve Account

[**]

Asset Disposition Account

[**]

Asset Disposition Contribution Account

[**]

DSCR Cash Trap Account

[**]

Hedge Termination Payment Account

[**]

Defeasance/Redemption Account

[**]

Refinancing Account

 

The following are the wire instructions for Lease payments:





Exhibit I-1

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

Bank Name:  Deutsche Bank Trust Co. Americas
ABA:  [**]
ACCT#:    [**]
Account Name: DBTCA as Trustee for WEST III Lessor Acct
Ref:  MSN [____]* rental
Attn:  Michele Voon T: [**]

*Update as relevant

 

 



Exhibit I-2

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

EXHIBIT A

FORM OF MANAGED GROUP MEMBER SUPPLEMENT

WILLIS LEASE FINANCE CORPORATION,

as Managing Agent

DEUTSCHE BANK TRUST COMPANY AMERICAS

as Trustee

[Date]

Re:  Administrative Agency Agreement, dated as of August 4, 2017

Ladies and Gentlemen:

Reference is made to the Administrative Agency Agreement dated as of August 4,
2017 (the “Administrative Agency Agreement”), by and among WILLIS ENGINE
STRUCTURED TRUST III (“WEST”), a Delaware statutory trust, WILLIS LEASE FINANCE
CORPORATION, a Delaware corporation (together with its successors and permitted
assigns, the “Administrative Agent” or “Willis”), DEUTSCHE BANK TRUST COMPANY
AMERICAS, a New York banking corporation, not in its individual capacity but
solely as trustee under the Indenture (as defined in the Administrative Agency
Agreement), and each Issuer Subsidiary signatory to this Agreement or that
becomes a party under Section 6.06 (collectively with WEST, the “Managed Group
Members”)

Capitalized terms used but not defined herein shall have the meanings set forth
in the Administrative Agency Agreement.

The undersigned is an Issuer Subsidiary formed or acquired by [WEST][_________]
after the Initial Closing Date and hereby agrees, as of the date first above
written, to become a Managed Group Member under the Administrative Agency
Agreement as if it were an original party thereto and agrees that each reference
in the Administrative Agency Agreement to “Managed Group Member” shall also mean
and be a reference to the undersigned.

[insert notice information for Issuer Subsidiary]

[The undersigned confirms for the benefit of each other party to the
Administrative Agency Agreement that, pursuant to and as required by Section
10.03 of the Administrative Agency Agreement,  it has appointed [insert name of
process agent] as its Process Agent.]1

--------------------------------------------------------------------------------

1     To be deleted if the undersigned has a place of business in the United
States.





Exhibit A-1

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

[continued on next page]

 





Exhibit A-2

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

This Managed Group Member Supplement shall in all respects be governed by, and
construed in accordance with, the laws of the State of New York, including
Sections 5-1401 and 5-1402 of the New York General Obligations Laws.

 

 

 

 

Very truly yours,

 

 

 

[NAME OF MANAGED GROUP MEMBER]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

Acknowledged and agreed to

 

as of the date first above written:

 

 

 

WILLIS LEASE FINANCE CORPORATION,

 

as Administrative Agent

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

Exhibit A-3

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------